DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denda et al. (US PG. Pub. 2015/0201485) in view of Nakaone (US PG. Pub. 2007/0249161).

Regarding claim 1 – Denda teaches an insulated metal substrate (IMS) (fig. 1A & 2A-2C, 1 [paragraph 0029] Denda states, “wiring substrate 1”), comprising: a metal substrate (80 [paragraph 0044] Denda states, “plate 80 may be a plate formed of metal”) comprising copper ([paragraph 0044] Denda states, “The heat radiation plate 80 may be a plate formed of metal material having high heat conductivity (e.g., copper (Cu), aluminum (Al))”); an insulating layer (70 [paragraph 0063] Denda states, “the adhesive layer 70 may be formed on the heat radiation plate 80 by a spin-coating process. In this case, a thermosetting epoxy type resin liquid”) on the metal substrate 
 	Denda fails to teach wherein a thickness of the conductive metal pads is in a range from 1mm to 5mm.
 	Nakaone teaches conductive metal pads (fig. 1(A), 14 [paragraph 0067] Nakaone states, “conductive contacts (14)”) wherein a thickness of the conductive metal pads (14) is in a range from 1mm to 5mm ([paragraph 0049] Nakaone states, “the thickness of the anisotropic conductive sheet (11) allows various modifications, from the viewpoint of a demand for a reduction in the thickness and size of apparatuses, it usually ranges from approximately 0.1 mm to 10 mm, and more preferably, from 0.2 mm to 2 mm”; this thickness also indicates the thickness of the conductive metal pads 14 as they are the same thickness of the sheet 11).

 	
Regarding claim 4 – Denda in view of Nakaone teach the insulated metal substrate of claim 1, wherein a thickness of the conductive metal pads (Denda; fig. 1, 50) is substantially identical to a thickness (claimed structure shown in figure 1) of the plastic frame (10/20).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denda et al. in view of Nakaone as applied to claim 1 above, and further in view of Cheng (US PG. Pub. 2011/0253423).

Regarding claim 2 – Denda in view of Nakaone teach the insulated metal substrate of claim 1, but fails to teach wherein the metal substrate comprises a plurality of heat dissipating structures on a surface of the metal substrate facing away from the insulating layer.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the insulated metal substrate (IMS) having the metal substrate and insulating layer structure as taught by Denda in view of Nakaone with the inclusion of heat dissipating structures on the metal substrate as taught by Cheng because Cheng states, “As the PCB 100 includes the first fins 140 and the second fins 150, a heat radiating area is increased, the heat radiating efficiency of the PCB is improved” [paragraph 0025].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denda et al. in view of Nakaone as applied to claim 1 above, and further in view of Shiomi (US PG. Pub. 2018/0183160)

Regarding claim 5 – Denda in view of Nakaone teach the insulated metal substrate of claim 1, but fails to explicitly teach wherein the conductive metal pads are surrounded and restrained by the plastic frame.
 	Shiomi teaches conductive metal pads (figs. 6 & 12; 305 [paragraph 0032] Shiomi states, “The inlay 305 is made of a metal material having good heat conductivity 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling of the claimed invention to modify the insulated metal substrate (IMS) having the conductive metal pads sidewalls in contact with the plastic frame as taught by Denda in view of Nakaone with the conductive metal pads are surrounded and restrained by the frame as taught by Shiomi because Shiomi states, “As a result, the inlay 305 effectively restricts the strain in the substrate 30. Accordingly, the inlay 305 effectively restricts the decrease of the connection reliability of the electronic component 40” [paragraph 0052]. Press-fitting the conductive metal pads will further mechanically strengthen the plastic frame.

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. 
Applicant argues regarding claim 1, “It is obvious to a person having ordinary skill in the art that it is difficult and almost impossible to form such a large-sized through wiring 50 (e.g., through wiring 50 with thickness of 0.1 mm to 10 mm, 0.2 mm to 2 mm, or 1 mm to 5 mm) by electroplating and etching” [REMARKS page 4].

 Additionally the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 	Applicant further argues, “Denda are formed by electroplating and etching, and the anisotropic conductive sheet (11) of Nakaone is formed by mounting and pressurizing…Denda might not need to face the problem that Nakaone might face (e.g., the problem of unable to precisely positioning the anisotropic conductive sheet (11) into 
 	Examiner disagrees. The method of manufacturing (electroplating and etching, pressurizing) does not preclude the combination of Denda in view of Nakaone. Nakaone discusses in paragraph 0049 the benefits of having the sheet 11 and implicitly the thickness of the conductive metal pads being within the thickness range of 1mm to 5mm because this thickness provides strength, prevent breakage, and maintain a thin profile. These benefits will be imparted to Denda and improve the overall structure.  
 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

DeCunha et al. (US PG. Pub. 2016/0169012) discloses a plated polymer components for a gas turbine engine.
Tashiro et al. (US PG. Pub. 2014/0004780) discloses a method of manufacturing polishing pad mold, polishing pad mold manufactured by the method.
Kobayashi (US PG. Pub. 2015/0319841) discloses a wiring board.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847